IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                    March 13, 2001 Session

             STATE OF TENNESSEE v. WILLIAM GLENN WILEY

                 Direct Appeal from the Criminal Court for Davidson County
                           No. 95-C-1918    Walter Kurtz, Judge



                     No. M1999-02487-CCA-R3-CD - Filed April 20, 2001

William Glenn Wiley was convicted by a Davidson County jury of felony murder and especially
aggravated robbery. Wiley was sentenced to life without the possibility of parole for the murder
conviction and sentenced to twenty-five years for the robbery conviction, with the sentences to run
concurrently. On appeal, Wiley raises the following issues for our review: (1) whether the evidence
at trial was sufficient to support the conviction for felony murder; (2) whether the evidence was
sufficient to support the conviction for especially aggravated robbery; (3) whether the evidence was
sufficient to support the jury’s reliance on two aggravating factors when imposing a sentence of life
without the possibility of parole; and (4) whether the trial court erred by not instructing the jury on
the theory of self-defense. After review, we find no error and affirm the judgment.

                Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed.

DAVID G. HAYES, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR. and
JOHN EVERETT WILLIAMS JJ., joined.

Dwight E. Scott, Nashville, Tennessee, (on appeal); Lionel R. Barrett, Jr., Nashville, Tennessee, (at
trial) for the Appellant, William Glenn Wiley.

Paul G. Summers, Attorney General and Reporter, Michael Moore, Solicitor General, Peter M.
Coughlan, Assistant Attorney General, and Kimberly Haas, Assistant District Attorney General, for
the Appellee, State of Tennessee.


                                             OPINION

        The Appellant, William Glenn Wiley, was indicted by a Davidson County Grand Jury for one
count of felony murder and for one count of especially aggravated robbery. The State timely filed
notice of its intent to seek an enhanced punishment of life without the possibility of parole. After
a jury trial, the Appellant was found guilty of both counts. Thereafter, the jury sentenced the
Appellant to life without the possibility of parole for the murder conviction and the trial court
sentenced the Appellant to twenty-five years for the robbery conviction. Both sentences were to run
concurrently. On appeal, the Appellant asserts the following errors occurred at trial: (1) the evidence
presented was insufficient to support the conviction of felony murder; (2) the evidence presented was
insufficient to support the conviction of especially aggravated robbery; (3) the evidence presented
was insufficient to support the jury’s reliance on two aggravating factors when they imposed a
sentence of life without the possibility of parole; and (4) the trial court erred by not instructing the
jury on the theory of self-defense. Upon review, we find no error. Thus, the judgment of the trial
court is affirmed.

                                             Background

         On June 6, 1995, Metro police officers, Lt. Jim Stevens and Officer David Corman, received
a call regarding a body found in a motel room at the Knights Inn. The victim, who was identified
as Frank Andrews, had moved to Nashville to pursue his career as a songwriter and at the time was
residing at the Knights Inn Motel. Upon arriving, the officers noticed that the room was in disarray
and blood and glass were found on the bed. In the bathroom, the officers discovered the body of the
victim. The victim’s legs and lower body were situated partially in the bathtub while the victim’s
head rested face-down in the commode. Because both the toilet and the victim’s head were covered
with blood, it appeared that the victim had been struck violently on the head. The officers observed
only blood in the commode, and found no trace of vomit. The victim’s pockets had also been turned
inside out. Officers further discovered a cut lamp cord, a phone cord, and a pocketknife in the
bathroom. The lamp cord found in the bathtub had been cut from one of the lamps in the bedroom.
Although officers retrieved $32.50 of bloody money from the bathtub, neither the victim’s wallet nor
money clip was found at the scene.

        The Appellant was employed as a groundskeeper for the motel. On the day of the murder,
the Appellant and his girlfriend, who also worked there as a maid, disappeared without notice to their
employer and without picking up their paychecks. Officers were able to remove fingerprints from
a broken vodka bottle and a broken orange juice bottle found in the room. Upon discovering that
the fingerprints recovered matched those of the Appellant, police issued a warrant for his arrest. The
Appellant was later located and arrested in Evansville, Indiana.

          During his arrest, the Appellant told officers that he and the victim had been drinking all day
and “just got drunk.” According to the Appellant, “[the victim] said that [he had given] me forty
dollars to go buy crack with and said I didn’t go get the crack, I just kept the money. Which wasn’t
true. . . Then one thing lead to another.” The Appellant then hit the victim over the head twice with
the vodka bottle and the victim fell onto the bed. The Appellant stated that he helped the victim up
and took him into the bathroom so he could “clean up or whatever.” The Appellant stated that he
then “took off” and grabbed the victim’s wallet, which contained $240, on the way out. The
Appellant asserts that the victim was still alive and conversant when he left the room and that he had
no idea the victim was seriously injured when he left.

        Although the victim’s blood alcohol level was .34 at the time of death, an autopsy revealed
that the victim died as a result of blunt force trauma to the head and not from alcohol poisoning. The


                                                  -2-
autopsy also revealed defensive wounds on the victim’s right hand and forearm. The Appellant did
not testify at trial. The defense, however, presented the testimony of Dr. Charles Harlan, who
testified that the victim’s death resulted from acute ethyl alcohol poisoning, rather than from blunt
force trauma.

                                   I. Sufficiency of the Evidence

        A jury conviction removes the presumption of innocence with which a defendant is cloaked
and replaces it with one of guilt so that, on appeal, a convicted defendant has the burden of
demonstrating that the evidence is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).
In determining the sufficiency of the evidence, this Court does not reweigh or reevaluate the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Likewise, it is not the duty of this
Court to revisit questions of witness credibility on appeal, that function being within the province
of the trier of fact. See generally State v. Adkins, 786 S.W.2d 642, 646 (Tenn. 1990); State v.
Burlison, 868 S.W.2d 713, 718-19 (Tenn. Crim. App. 1993). Instead, the defendant must establish
that the evidence presented at trial was so deficient that no reasonable trier of fact could have found
the essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,
319, 99 S. Ct. 2781, 2789 (1979); State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994), cert. denied,
513 U.S. 1086, 115 S. Ct. 743 (1995); Tenn. R. App. P. 13(e). Moreover, the State is entitled to the
strongest legitimate view of the evidence and all reasonable inferences which may be drawn
therefrom. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992), cert denied, 507 U.S. 954, 113 S. Ct.
1368 (1993).

                     A. Especially Aggravated Robbery & Felony Murder
        The Appellant contends that the evidence was insufficient to support his conviction for
especially aggravated robbery and was insufficient to support his conviction for felony murder.
Specifically, the Appellant contends that the “robbery in this instance was collateral to the killing.”
As such, he argues that the State failed to prove that the “taking of the wallet constituted an integral
part of, and was closely connected to, the killing.”

        Felony murder is defined as “the killing of another committed in the perpetration of or
attempt to perpetrate any first degree murder, arson, rape, robbery, burglary, theft, kidnapping,
aggravated child abuse, or aircraft policy.” Tenn. Code Ann. § 39-13-202((2). Robbery is the
“intentional or knowing theft of property from the person of another by violence or putting the
person in fear.” Tenn. Code Ann. § 39-13-401. In order for the robbery to become especially
aggravated robbery, the robbery must be accomplished with a deadly weapon and the victim must
suffer serious bodily injury. Tenn. Code Ann. § 39-13-403.

       In the present case, the Appellant argues that the evidence presented failed to show that the
wallet was taken from the victim’s person. In his brief, the Appellant argues that the taking of the




                                                  -3-
victim’s wallet was an afterthought as he was leaving the victim’s apartment.1 The evidence
produced at trial established that the victim’s pants pockets were turned inside out. The victim’s
mother testified that the victim always kept his wallet and money clip in his pocket. The proof
further revealed that the victim died from blunt force trauma to the head, a result consistent with the
Appellant’s admission that he hit the victim on the head twice with a vodka bottle. The fingerprints
recovered from the vodka bottle matched those of the Appellant. Furthermore, the Appellant
admitted that he was present in the room on the day of the murder and that the entire argument
between him and the victim began over money. Immediately after the confrontation, the Appellant
fled the state. Considering these facts, in the light most favorable to the State, we conclude that a
reasonable trier of fact could have found the essential elements of the offenses beyond a reasonable
doubt. See State v. Buggs, 995 S.W.2d 102, 106 (Tenn. 1999). Therefore, the evidence was sufficient
to support a verdict of guilty for both especially aggravated robbery and felony murder. This
argument is without merit.

                                    B. Aggravating factors
       The Appellant next challenges the application of aggravating factors (i)(2), that the defendant
was previously convicted of a felony, involving violence to the person, and (i)(7), the murder was
committed during the perpetration of a robbery, in sentencing him to life without parole. See Tenn.
Code Ann. § 39-13-204(i)(2) & (i)(7).

         First, the Appellant cites State v. Middlebrooks, 840 S.W.2d 317, 346 (Tenn. 1992) in
support of his argument that the jury could not have sentenced him to life without parole for
committing murder during the perpetration of the robbery because the (i)(7) aggravator duplicates
the elements of the offense. In State v. Butler, 980 S.W.2d 359, 363 (Tenn. 1998), however, our
supreme court held that the felony murder aggravator (i)(7) can be used to enhance a sentence to life
without the possibility of parole when the defendant is convicted of felony murder. The court
explained that “the statutory text is unambiguous and contains no restriction upon the use of an
aggravating circumstance when the aggravator duplicates an element of the offense.” Id.
Accordingly, our supreme court rejected the Middlebrooks rationale for a case involving a sentence
of life without the possibility of parole because the constitutional mandates from Middlebrooks are
not implicated in a case where the State does not seek the death penalty. As such, the jury properly
considered the (i)(7) aggravator when it sentenced the Appellant.

        Second, the Appellant contends that the evidence was insufficient to support the (i)(2)
aggravator. The record reflects that the Appellant had two prior felony convictions for robbery in
the state of Ohio. He argues that because these two separate convictions “grew out of a single
criminal episode in a single place in a short period of time, [they] should have only been considered
as a single conviction.” The (i)(2) aggravating factor requires the jury to find that the defendant was


         1
          In support of this argument, the Appe llant cites to his testimo ny at his senten cing hea ring for esp ecially
aggravated robbery where he explained that he took the victim’s wallet from the night stand on his way out the door.
Because this evidence was not introd uced at trial, we obviously are precluded from considering the Appellant’s post-trial
version of facts in this sufficiency review.

                                                           -4-
previously convicted of one or more felonies, other than the present charge, whose statutory elements
involve use of violence to the person. Tenn. Code Ann. § 39-13-204(i)(2). The Appellant’s two prior
convictions satisfy the requirements of (i)(2). The jury only had to find one prior felony which
involved the use of violence to the person. While both convictions may have taken place in the same
“time period,” they are, nonetheless, two separate convictions. Accordingly, we find the jury
correctly applied the (i)(2) aggravator when sentencing the Appellant to life without parole. This
issue is without merit.

                                                  II. Self-Defense

        Lastly, the Appellant argues that it was error for the trial court not to instruct the jury on self-
defense. Specifically, the Appellant asserts that the jury could have inferred that he was under attack
since he and the victim were arguing over money. We disagree and find the facts do not support an
instruction on self-defense.

         Every defendant has the right to have every issue of fact raised by the evidence and material
to his or her defense submitted to the jury on proper instructions. Tenn. Code Ann. § 39-11-203(c);
Tenn. Code Ann. § 39-11-204(d)(1997); see also State v. Ivy, 868 S.W.2d 724, 727 (Tenn. 1993).
 In order to establish a claim of self-defense, a defendant must show that the danger of death or
serious bodily harm was imminent and impending, manifested by some words or overt acts at the
time clearly indicative of a present purpose to do injury.2 Tenn. Code Ann. § 39-11-611(a)(1997);
see also State v. Ivy, 868 S.W.2d at 727. “[T]o determine whether a statutory defense is fairly raised
by the proof so as to require its submission to the jury, a court must, in effect, consider the evidence
in the light most favorable to the defendant, including drawing all reasonable inferences flowing
from that evidence.” State v. Bult, 989 S.W.2d 730, 733 (Tenn. Crim. App. 1998), perm. to appeal
denied, (Tenn. 1999)(citing State v. Shropshire, 874 S.W.2d 634, 639 (Tenn. Crim. App. 1993).

        Initially, we note that the Appellant did not request an instruction on self-defense at trial.
Regardless, we do not find the facts of this case sufficient to support such an instruction. At trial,
the jury considered the physical evidence found at the scene and the Appellant’s confession to police.
In the Appellant’s confession, he indicated that he and the victim got into an argument over money
and “that one thing led to another” before the Appellant hit the victim in the head twice with a vodka
bottle. There was no further explanation at trial of who began the fight or the circumstances that
followed, other than “one thing led to another.” The mere fact that the two were arguing over money
does not, in and of itself, infer that the Appellant was suddenly threatened by death or serious bodily
injury. Furthermore, the autopsy report revealed defensive wounds to the victim. In sum, we find
nothing in the record which supports the fact that the Appellant reasonably believed that he was in
imminent danger of death or serious bodily injury from the victim who, at the time, had a .34 percent
blood alcohol level. Accordingly, this argument is without merit.



         2
          Our current criminal code treats “self-defense” as justification for conduct that otherwise would constitute an
offense. Th us, the actor’s co nduct is “justified” or thought to be right. See MODEL PENAL CODE § 3.01.

                                                          -5-
                                         CONCLUSION

        We find that the evidence presented at trial was sufficient to support the Appellant’s
convictions for felony murder and especially aggravated robbery. We also find that the evidence
presented was sufficient to support the jury’s application of the (i)(2) and (i)(7) aggravators when
imposing a sentence of life without parole. Finally, we conclude that the trial court did not err by
failing to instruct the jury on the theory of self-defense. Therefore, we affirm the judgment of the
Davidson County Criminal Court.




                                                      ___________________________________
                                                      DAVID G. HAYES, JUDGE




                                                -6-